Title: From George Washington to Battaile Muse, 19 February 1789
From: Washington, George
To: Muse, Battaile



⟨Sir,
[Mount Vernon, 19 February 1789]

I have received your letter of the 7th Inst. together with your account, a List of my Tenants, and £8.19.4 in Cash.
It was not my intention to have wounded your feelings by my last letter, as you say I did—I only meant to express my earnest desire to have a Rent Roll of my lands under your care, and not knowing the causes which prevented its being made out, I conceived that so long a delay of it was improper.
I have examined the statement of my tenants which you sent me, and will be applicable to every individual, as the tenor of the leases are the same, or nearly the same. In those cases where you have desired my particular direction I will give it now; but request that in future, the leases may govern your conduct, as I am determined to adhere strictly to the covenants of them and will not relinquish any thing therein specified.
When I gave leases of those lands my great object was to have such improvements made on them as would encrease their Value and enable me to dispose of them to advantage hereafter the Rents were consequently very low—Now, as the Rent of Land in that part of the Country has risen to 3 or 4 times the

amount of the rent required by my leases, I shall not only be frustrated in my main design with respect to improvements, if the covenants of the leases are not complied with, but am likewise deprived of the benefit which I could draw from the land by leasing it at this time if it was unoccupied: and shall very probably suffer greatly by its being imporvished I am therefore determined to set aside every old Lease where the covenants, with respect to the Orchards and buildings, are not complied with; if there is reason to believe that the Lotts will let for more than their present Rent; and I desire that you will have this done: But previous to your attempting it, I would have you take the opinion of some eminent Lawyer upon the matter (not that of a young County Court Lawyer but that of some man who has been much conversant with business of this kind and whose Judgement can be depended upon) and if you should be advised to put the leases to issue—the determination upon one will be a [rule] by which you can govern yourself with respect to the others. The sooner this matter is determined the better—and if these leases are set aside and new ones given I will not have them for lives, because it can never be determined (without disputes) when they end—neither would I give them for a longer term of years than will be sufficient to induce the tenant to make such improvements and cultivate the land in such a manner as may redound to the advantage of the Landlord as well as himself; for I think there can be no doubt but the Rent of land in that and every other part of the Country, will rise in a few years much above what it is at present.
If any of the tenants pretend that they have been released from any covenant in their leases by me, or any person acting for me, let them produce proof of it, and without that you must pay no regard to assertions. Certain I am I have never released any and as certain that Lund Washington never did.
I observe (by your notes) that several tenants have agreed to pay the Land tax in consequence of their being released from complying with some covenant in their leases with respect to improvements—where this composition has been made it must, I suppose, be complyed with on my part; but I had rather that nothing of this kind had taken Place, for it is my wish and desire to comply with every thing that is incumbent on me—and it

is my intention to oblige them to do the like. When the matter is any ways disputable whether the Land tax is to be paid by the Landlord or Tenant—I had much rather pay it than relinquish any part of the lease, for they on the other, may suppose that the smallest concession is adequate to it.
I would, henceforward, have you give no indulgences in the Collection of the Rents; but destrain as soon as they become due, unless the Tenant, by some act of Providence—Fire or unavoidable events is disabled; for I am convinced that a delay in the payment of the Rent from year to year is as prejudicial to the Tenant as the Landlord. To indulge a person whose inability to pay arises from laziness would only encourage him to continue in it, and the final distress for Rent After it has been accumulating 3 or 4 years may compleatly ruin the Tenant without satisfying the Landlord; whereas, when it is known that no favor will be granted (except under the circumstances above mentioned) every man will make an exertion to pay his rent when it becomes due, and the sum is so small that it will hardly be felt if paid annually.
I would wish you to settle the Arrears of Rent in the best manner you can where the persons owing cannot pay the whole take such a part as you can get and make a final settlement of them—and in future let there be no arrers; whenever a Tenant is disabled by some a[c]t of Providence—Fire, or unavoidable event from paying the whole of his Rent, you must settle with him upon the best terms that his situation will admit of—but those who delay payment from any other cause must expect no favor.
I will never take any thing but the specific Rents. This will avoid disputes, and suspicion of allowing too little for the Commodity. The Tenant may as well dispose of this produce as for me to do it.
The foregoing is my General determination with respect to the lands under your care, and a reference to the leases will always direct you what to do when any obsticle arises in the collection of the Rents or management of the business.⟩
Thomas Truman Greenfield’s r⟨eser⟩ve must be laid off at my expense; but previously endeavour to annul his Lease if he will not comply with the Covenant for planting Orchards.

If John Dimmitt does not work more than the number of hands allowed—and the Lease does not restrain him from keeping Sub-Tenants nothing is to be done in the case.
If Joseph Winsor thinks he has not got his quantity of Land, let him employ the County (sworn) Surveyor, at his own expense; and if the payment by the lease is according to the quantity of Land he holds it must govern.
Abner Grig’s quibble with respect to the error in filling up the blank is inadmissable; put the Lease to issue.
Get what arrears you can from Lemart—the whole if he is able to pay it.
[Enoch] Furr must be made to comply with the Covenants of the lease.
Robt McWherter is not to have the place gratis to encourage laziness; if he is sickly it may be a reason for favouring him in the back rents—and in that case he should quit the place or I shall always be plagued with him.
It is of little avail what Hansbury says. Let him produce from under mine, or Lund Washington’s hand what he asserts, and the matter will be then ascertained. Without proof pay no regard to assertions.
Let Lott No. 9 in Fauquier County upon the best terms you can.
No. 1 on Chattins Run may be divided and leased for a number of years as proposed.
I am willing to refer my dispute with Scott to the Gentlemen mentioned in your letter, viz. Colo. Francis Peyton, Colo. Leven Powell and Mr Morse D.C.S. of Fauquier.
Ten per Cent (and charges) is, in my opinion, a very high Commission to be given for the Collection of Rents, and such an one as I never heard of before: but if it is given by others I cannot expect to have my business done for less. Quare. Are not some extra Services requred for this 10 p. Ct.
There is another part of the business no less essential than the Collection of the Rent, and which, I trust, you pay a proper attention to—I mean that of visiting each tenement once or twice a year to see that no waste is made by the Tenant or others, and that everything is kept in due order according to the tenor of the Leases. But for this I should have no occasion

for a Collector, for if the Rents were not punctually paid at a given time the Sheriff would answer the purpose.
As you have now furnished me with a statement of my Lands I shall have them entered agreeably to their numbers; and I expect that you will transmit me annually (in the month of March, for Instance, when I suppose all collections for the preceeding year will be settled) an Acct of the receipts for each Tenement—the charges which may arise from destraining &c. (which must be paid by the Tenant) together with any changes that may take place in the Tenants. I shall then have them en⟨ter⟩ed in their proper places, and shall always be able to see upon what footing they stand.
As you express yourself much hurt by the report of your having been concerned in locating some Land belonging to the Estate of the late Colo. Fairfax which was under your care, and have requested me to give you my opinion upon the mode which you propose to take for finding out the Author of it, or to obviate any aspersions which might have been thrown upon your Character in consequence of it, I have enclosed you the form of a publication which I conceive will either bring forth the propagator of it or sufficiently clear you from the Charge.
It is my duty to deliver whatever papers are in my hands belonging to the Estate of the late Colo. Fairfax whenever required by an Order from the Executors; but as there are among them many papers of considerable consequence, which do not relate immediately to the Estate that is under your care, I should advise you to have the desk in which they are contained put into the hands of the Revd Mr Bryan Fairfax, Father to the young Gentleman who is heir to the Estate, and receive, from time to time, such papers only as you may have occasion for; at least ’till the above mentioned report is fully obviated; for although the persons for whom you act may have the highest confidence in you, yet if any paper of consequence should, by any means, be lost you must feel yourself very much hurt at not being able to account for it. With due Regard I am, Sir, Yr most Obedt Servt

Go: Washington

P.S. You have herewith the Leases which you requested might be sent.

Whatever Cash you have, or may collect for me I should be glad to have on or before the 10th of March.

